Citation Nr: 0418877	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  00-12 091A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for service-connected psoriasis prior to August 30, 
2002.

2.  Entitlement to a disability rating in excess of 30 
percent for service-connected psoriasis from August 30, 2002, 
forward.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from June 1977 to September 
1994.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2000  rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Phoenix, 
Arizona, which continued a 10 percent disability rating for 
service-connected psoriasis.

This matter was previously before the Board in July 2003, 
wherein it was remanded for additional development.  By 
rating action dated in February 2004, the RO determined that 
the service-connected psoriasis warranted a 30 percent 
evaluation, effective August 30, 2002.

The veteran was scheduled to appear at a video-conference 
hearing before a Veterans Law Judge in February 2002, but he 
failed to appear.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

VA's duty to assist the veteran includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003); see also Green v. Derwinski, 1 Vet. 
App. 121 (1991).  

Effective August 30, 2002, the schedular criteria for 
evaluating disabilities of the skin were amended.  See 67 
Fed. Reg. 49,590-49,599 (July 31, 2002).  Although the 
veteran has been advised of the new rating criteria, the most 
recent VA examination conducted in April 2003 was inadequate 
in that it did not provide the necessary information for 
proper adjudication of the veteran's increased rating claim 
under the amended regulations.  Specifically, the amended 
regulations require evidence regarding the percentage of the 
entire body or exposed areas affected be considered in rating 
claims involving eczema, dermatitis, or psoriasis.  

Additionally, in the Appellant's Brief dated in June 2004, 
the veteran's representative expressed concern over the fact 
that the examiner did not provide an estimate of the 
percentage of body covered by the veteran's skin disability.  
In view of the foregoing, a new examination is required in 
this case.

Finally, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1).  The RO has not provided appropriate 
notice to the veteran, and this should be done on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Notify the veteran of (1) the 
information and evidence not of record that 
is necessary to substantiate his claim for 
an increased rating for psoriasis, (2) the 
information and evidence that VA will obtain 
on his behalf, (3) the information and 
evidence that he is expected to provide, and 
(4) request that he provide any evidence in 
his possession that pertains to the claim.  
A record of his notification must be 
incorporated into the claims file. 

2.  Ask the veteran to identify any VA or 
non-VA health care providers who have 
recently treated him for his psoriasis, and 
make arrangements to obtain any records of 
treatment that are not already associated 
with the claims folder.

3.  After associating with the claims file 
all available records received pursuant to 
the above development, the veteran should be 
afforded a VA skin examination.  The claims 
folder must be made available to the 
examiner for review prior to the 
examination, and the examiner must annotate 
in the examination report that this has been 
accomplished.  All pertinent symptomatology 
and findings should be reported in detail.  
Unretouched color photographs should be 
included with the examination report.

The examiner is asked to indicate the 
percentage of the veteran's entire body 
affected by his service-connected skin 
disorder; the percentage of the veteran's 
exposed areas affected by his service-
connected skin disorder; and to comment on 
whether or not the skin disorder has 
required systemic therapy, such as 
corticosteroids or other immunosuppressive 
drugs.  The duration of any such systemic 
therapy during the last 12 months should be 
indicated.  The examiner is also asked to 
comment on whether or not there is 
disfigurement of the head, face or neck 
which exceeds six square inches (39 sq. 
centimeters) caused by hypo-or 
hyperpigmented areas or abnormal skin 
texture (irregular, atrophic, shiny, scaly, 
etc.).  Finally, the examiner should note if 
there is exfoliation, exudation, or itching, 
lesions, disfigurement, ulceration or 
systemic or nervous manifestations.  All 
conclusions should be supported by a 
complete rationale.

4.  Review the claims folder and ensure that 
the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

5.  Finally, readjudicate the veteran's 
claim, with application of all appropriate 
laws, regulations and case law.  If the 
decision with respect to the claim remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time 
within which to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to comply with all due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




